Steele Hays, Justice, dissenting. In this case, as in Lewis v. State, 307 Ark. 260, 819 S.W.2d 689 (1991), it was the appellant’s motion to sever that prevented appellant being tried within the time for speedy trial. In Lewis, we held that a delay attributable to a motion to sever was “good cause” as provided in Ark. R. Crim. P. 28.3(h). In Williams v. State, 275 Ark. 8, 627 S.W.2d 4 (1982), we found good cause for delay when counsel for the defendant moved to withdraw because of the defendant’s lack of cooperation. In Foxworth v. State, 263 Ark. 549, 566 S.W.2d 151 (1978), we found good cause for delay when counsel for defendant withdrew after being assaulted by the defendant. In Walker v. State, 288 Ark. 52, 701 S.W.2d 372 (1986), the defendant asked for an omnibus hearing and then, fifty-five days later, waived a hearing. We wrote that if the request for an omnibus hearing had delayed the trial the delay would not have counted for purposes of speedy trial. In Divanovich v. State, 273 Ark. 117, 617 S.W.2d 345 (1981), a delay attributable to the defendant’s motion alleging a conflict of interest by the prosecutor was good cause. Turning to the case at bar, it seems evident that a defendant who demands a separate trial on each of eleven felony counts cannot complain on speedy trial grounds if that process requires more than ten months to complete. Between the time the appellant moved for severance and the conviction now before us, five separate trials were conducted, another was delayed because appellant wanted to change counsel on the eve of trial and one was delayed because a witness for the state was unavailable. Both are “good cause” delays. See Divanovich v. State, supra and Roleson v. State, 272 Ark. 346, 614 S.W.2d 656 (1981). It strikes me the state has moved with reasonable diligence to dispose of these cases in the face of the appellant’s demand for eleven separate trials. The majority maintains the eleven cases could have been set for trial over the ensuing ten months. That may be true, but conducting eleven trials at intervals of three to four weeks would have played havoc with the scheduling of literally hundreds of other cases and put an inordinate burden on the prosecutor, defense counsel and trial court by essentially requiring that their undivided attention be devoted to a single defendant over a span of ten months to the near exclusion of all other matters. The result in this case demonstrates the dire need for a reexamination of our rule on speedy trial. The rule obviously was drafted with no thought given to the problems created by a demand for severance of a multiplicity of charges. And even though the rule itself has no provision dealing with the situation presented by this case, the majority considers only the element of time in overturning the conviction and dismissing the charges. Arkansas is unique in this mechanical approach to speedy trial. The other states and the District of Columbia uniformly adopt the four criteria approved in Barker v. Wingo, 407 U.S. 514 (1972): the length of the delay, the reasons for the delay, whether the defendant asserted the right to speedy trial and whether the defendant was prejudiced by the delay. See 78 Georgetown Law Journal 853, at 984 - 988 (1990). It is notable that in the Barker case, to which the majority hearken, the Supreme Court unanimously rejected Barker’s speedy trial argument, even though this trial came after sixteen continuances granted on motion of the state and more than five years after his arrest. I suggest it is time this court took a more reasoned view of speedy trial. Glaze, J., joins in this dissent.